Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    December 07, 2017

The Court of Appeals hereby passes the following order:

A18D0179. RESTORED CHURCH ASSOCIATION OF GEORGIA, LLC v.
    NEW FAITH CHRISTIAN CHURCH, INC. et al.

       Restored Church Association of Georgia, LLC filed an application for
discretionary review of the trial court’s order granting summary judgment to the
defendants. No discretionary application is required, however, as the grant of summary
judgment may be appealed directly. See OCGA § 9-11-56 (h). In addition, any other
non-final rulings entered in the case may be challenged as part of such a direct appeal.
See OCGA § 5-6-34 (d); Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1) (271
SE2d 199) (1980).
       Under OCGA § 5-6-35 (j), this Court will grant an otherwise timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. The applicant shall have 10 days from the date of
this order to file a notice of appeal with the trial court, if it has not already done so.



                                           Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/07/2017
                                                   I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                   Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                                 , Clerk.